              Case 2:20-cv-01183-JRC Document 17 Filed 01/28/21 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10         ABBIE LULA LILLY,
                                                             CASE NO. 2:20-cv-01183-JRC
11                                Plaintiff,
                                                             ORDER AMENDING
12                 v.                                        SCHEDULING ORDER
13         COMMISSIONER OF SOCIAL
           SECURITY,
14
                                  Defendant.
15

16          This matter is before the Court on plaintiff’s motion for an extension of time in which to

17   file the opening brief. See Dkt. 15. The motion is unopposed. See Dkt. 15, at 1. Therefore, and

18   finding good cause for an extension, the motion is granted. The scheduling order in this matter is

19   amended as follows: plaintiff’s opening brief is due on or before March 18, 2021; the responsive

20   brief is due on or before April 19, 2021; and any reply brief is due on or before May 3, 2021.

21          Dated this 28th day of January, 2021.

22

23
                                                          A
                                                          J. Richard Creatura
                                                          United States Magistrate Judge
24


     ORDER AMENDING SCHEDULING ORDER - 1
